Exhibit 10.1

 



LOAN AGREEMENT 

 

This Loan Agreement (this “Agreement”) is made and entered into as of this 26th
day of May, 2016, by and between ARTHUR ROSEN, an individual (the “Lender”), and
JERRICK MEDIA HOLDINGS , INC., a Nevada corporation with a principal place of
business in Englewood, New Jersey (the “Borrower”). 

 

ARTICLE 1

 

CERTAIN DEFINITIONS

 

Section 1.1 Certain Definitions. As used herein:

 

“Adjusted Tangible Assets” shall mean all of Borrower’s assets except for the
following: (a) any surplus resulting from any write-up of assets; (b) deferred
assets, other than prepaid insurance, prepaid taxes and deferred tax assets; (c)
patents, copyrights, trademarks, trade names, non-compete agreements, franchises
and other similar intangibles; (d) goodwill, including any amounts, however
designated on Borrower’s balance sheet, representing the excess of the purchase
price paid for assets or stock over the value assigned thereto; (e) unamortized
debt discount and expense; and (f) accounts, notes and other receivables due
from affiliates, officers, shareholders, directors or employees.

 

“Affiliate” means, as to any Person, (a) any corporation in which such Person or
any partner, shareholder, director, officer, member, or manager of such Person,
at any level, directly or indirectly owns or controls more than ten percent
(10%) of the beneficial interest, (b)    any partnership, joint venture or
limited liability company in which such Person or any partner, shareholder,
director, officer, member, or manager of such Person, at any level, is a
partner, joint venturer or member, (c) any trust in which such Person or any
partner, shareholder, director, officer, member or manager of such Person, at
any level, or any individual related by birth, adoption or marriage to such
Person, is a trustee or beneficiary, (d) any entity of any type which is
directly or indirectly owned or controlled by (or is under common control with)
such Person or any partner, shareholder, director, officer, member or manager of
such Person, at any level, (e) any partner, shareholder, director, officer,
member, manager or employee of such Person, or (f) any individual related by
birth, adoption or marriage to any partner, shareholder, director, officer,
member, manager, or employee of such Person.

 

“Agreement” means this Loan Agreement.

 

“Business Day” means a day on which national banks located in the State of New
Jersey are open for general banking business.

 

“Capital Expenditures” shall mean, for any period, the aggregate cost (less the
amount of any trade-in allowance included in such cost) of all capital assets
acquired by Borrower during such period, plus all Capital Leases entered into,
renewed, assumed or guaranteed during such period.

 



 -1- 

 



 

“Capital Lease” shall mean any lease of any property which would, in accordance
with GAAP, be required to be classified and accounted for as a capital lease on
a balance sheet of the lessee.

 

“Capital Lease Obligations” shall mean, with respect to any Capital Lease, the
amount of the obligation of the lessee thereunder, which would, in accordance
with GAAP, appear on a balance sheet of such lessee in respect of such Capital
Lease.

 

“Capital Table” means the Capital Table as of date and inclusive of this
Agreement. The Capital Table shall be substantially in the form of Exhibit C
attached hereto.

 

“CERCLA” means The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. §9607 et seq., as amended from time to time,
and all rules and regulations from time to time promulgated thereunder.

 

“Closing” means the execution and exchange of this Agreement with completed
exhibits thereto and the payment of the Term Loan Proceeds to the Borrower.

 

“Closing Date” means the date on which Lender advances the Loan proceeds.

 

“Collateral” shall have the meaning set forth in the Security Agreement.

 

“Consolidated Adjusted Net Earnings From Operations” shall mean, with respect to
any period, earnings after provision for income taxes for such period of
Borrower and its subsidiaries, determined on a consolidated basis in accordance
with GAAP, as reflected on the financial statements supplied to Lender, less:

 

(a)           Any gain or loss arising from the sale of capital assets;

 

(b)           Any gain arising from any writeup of assets;

 

(c)           Net earnings of any business entity in which Borrower or its
subsidiaries has an ownership interest unless such net earnings shall have
actually been received by Borrower or such subsidiary in the form of cash
distribution;

 

(d)           The earnings of any Person to which the assets of Borrower or any
subsidiary shall have been sold, transferred or disposed of, or been a party to
any consolidation or other form of reorganization, prior to the date of such
transaction;

 

(e)           Any gain arising from the acquisition of any Securities (as such
term is defined in Section 2(1) of the Securities Act of 1933 as amended) of
Borrower or any of its subsidiaries; and

 

(f)           Any gain or loss arising from extraordinary and/or non-recurring
items.

 



 -2- 

 



 

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, and (c) all indebtedness guaranteed by such Person, directly or
indirectly.

 

“Default Rate” means the lesser of (a) the maximum per annum rate of interest
allowed by applicable law, and (b) three percent (3%) per annum in excess of
interest rate on the Note.

 

“EBITDA” means, for any period, the net income (loss) of Borrower for such
period, plus interest expense, income tax expense, amortization expense,
depreciation expense and extraordinary losses and minus extraordinary gains, in
each case, of Borrower for such period determined in accordance with GAAP to the
extent included in the determination of such net income (loss).

 

“Environmental Laws” means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including, without limitation, ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations promulgated thereunder.

 

“Event of Default” has the meaning assigned in Article 7.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of the following
determined in accordance with GAAP: (a) EBITDA for such period less Capital
Expenditures for such period which are not financed through the incurrence of
any indebtedness for money borrowed to (b) the sum of (i) interest expense paid
or accrued in respect of any indebtedness for money borrowed during such period,
plus (ii) taxes to the extent accrued or otherwise payable with respect to such
period plus (iii) regularly scheduled payments of principal on Debt for Money
Borrowed (other than the obligations owing under this Agreement) paid or that
were required to be paid during such period.

 

“GAAP” means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and consistent with the prior
financial practices of the Person referred to.

 

“Hazardous Material” means any substance governed by Environmental Laws.

 

“Leverage Ratio” means, at any date of determination thereof, the ratio of total
Debt of Borrower at such date to Tangible Net Worth of Borrower at such date.

 

“Lien” means any interest, or claim thereof, in the Collateral securing an
obligation owed to, or a claim by, any Person other than the owner of the
Collateral, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes.

 



 -3- 

 



 

“Loan” means the loan to be made by Lender to Borrower under this Agreement and
all other amounts secured by the Loan Documents, as amended, supplemented or
modified from time to time.

 

“Loan Documents” means: (a) this Agreement, (b) Security Agreement (c) UCC
financing statements, (d) all other documents evidencing, securing, governing or
otherwise pertaining to the Loan, and (e) all amendments, modifications,
renewals, substitutions and replacements of any of the foregoing.

 

“Maturity Date” means the earlier of:

 

(g)       with respect to the Loan, (i) the one (1) year anniversary of the
Closing Date; or (ii) any earlier date on which the entire Loan is required to
be paid in full, by acceleration or otherwise, under this Agreement or any of
the other Loan Documents.

 

“Money Borrowed” shall mean (a) Debt arising from the lending of money by any
Person to Borrower; (b) Debt, whether or not in any such case arising from the
lending by any Person of money to Borrower, (i) which is represented by notes
payable or drafts accepted that evidence extensions of credit, (ii) which
constitutes obligations evidenced by bonds, debentures, notes or similar
instruments, or (iii) upon which interest charges are customarily paid (other
than accounts payable) or that was issued or assumed as full or partial payment
for Property; (c) Debt that constitutes a Capital Lease Obligation; (d)
reimbursement obligations with respect to Letters of Credit or guaranties of
Letters of Credit; and (e) Debt of Borrower under any guaranty of obligations
that would constitute Debt for Money Borrowed under clauses

(a)) through (c) hereof, if owed directly by Borrower.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of Section
4001(a)(3) of ERISA to which Borrower is obligated to contribute or was required
to contribute within the immediately preceding six (6) years.

 

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 



 -4- 

 



 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than any Multiemployer Plan) under which Borrower or any ERISA
Affiliate contributes, is obligated to contribute or was required to contribute
within the immediately preceding six (6) years.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

“Security Agreement” means the Security Agreement of event date, executed by
Borrower in favor of Lender. The Security Agreement shall be substantially in
the form of Exhibit A attached hereto.

 

“Slide Appraisal” The Slide Appraisal shall be substantially in the form of
Exhibit B attached hereto.

 

“Subordinated Debt” means any Debt of Borrower that is subordinated to the prior
payment in full of the obligations owing under this Agreement in a manner and
upon terms satisfactory to Lender and for which the holder of such Debt and
Lender have executed a subordination agreement in form and substance
satisfactory to Lender.

 

“Tangible Net Worth” means, on any date of the determination thereof, the sum of
(a) the net book value (after deducting related depreciation, obsolescence,
amortization, valuation, and other proper reserves) at which Borrower’s Adjusted
Tangible Assets would be shown on its balance sheet at such date, minus (b) the
amount at which Borrower’s liabilities would be shown on its balance sheet at
such date, plus (c) the amount at which all of Borrower’s Subordinated Debt
would be shown on its balance sheet at such date, in each case in accordance
with GAAP.

 

“Term Loan” See "Loan".

 

“Term Loan Proceeds” means One Million No/100 Dollars ($1,000,000.00).

 

“Transfer” has the meaning assigned in Section 6.5.

 

“UCC” means the Uniform Commercial Code as enacted and in effect in the state of
New Jersey.



 



 -5- 

 



 



ARTICLE 2

 

LOAN TERMS

 

Section 2.1 The Loan

 

The Lender has resolved to issue a senior term Loan of up to ONE MILLION AND
NO/100 DOLLARS ($1,000,000.00), which shall be funded and repaid in accordance
with this Agreement, as follows: The Lender shall make a term loan to the
Borrower in the amount of One Million and No/100 Dollars ($1,000,000.00) (the
“Term Loan”), which shall be funded at Closing. The Loan is not a revolving
credit loan, and Borrower is not entitled to any readvances of any portion of
the Loan which it may (or is otherwise required to) pay or prepay pursuant to
the provisions of this Agreement. The Closing shall occur on the Closing Date
and shall be conducted remotely via exchange of documents.

 

The net proceeds of the Term Loan shall be employed by the Borrower as provided
in Section 6.2 of this Agreement.

 

Section 2.2 Payment of Principal and Interest

 

The outstanding principal balance of the Term Loan shall bear interest at a
fixed rate of interest of 12.50% per annum, compounded annually. Interest on the
unpaid principal balance of this Loan shall begin to accrue on the Closing Date.
Interest shall be computed on the basis of a 365-day year and for the actual
number of days elapsed. The interest shall be paid upon maturity along with any
outstanding principal. If any portion of the principal balance is repaid before
the maturity date, any accrued and unpaid interest shall be paid through the
date of repayment.

 

While any Event of Default exists, the Loan shall, at the option of Lender, bear
interest at the Default Rate.

 

Section 2.3 Terms of Payment 

 

(1)    Application of Payments. All payments received by Lender under the Loan
Documents shall be applied to the following, in such order as Lender may elect
in its sole discretion: (a) to any fees and expenses due to Lender under the
Loan Documents; (b) to any Default Rate interest or late charges; (c) to accrued
and unpaid interest; (d) to amounts owed under any reserves or escrows required
by Lender; and (e) to the principal sum and other amounts due under the Loan
Documents. Prepayments of principal, if permitted or accepted, shall be applied
against amounts owing in inverse order of maturity.

 

Section 2.4 Security

 

The Loan shall be secured by this Agreement.

 

ARTICLE 3

 

INSURANCE, CONDEMNATION, AND IMPOUNDS

 

Section 3.1 Insurance. Borrower shall maintain insurance with responsible
insurance companies on such of its properties, in such amounts and against such
risks as is customarily maintained by similar businesses operating in the same
vicinity, including but not limited to:

 

(1)    Liability. Borrower shall maintain and pay for (a) commercial general
liability insurance with respect to its principal place of business and any
other property it owns providing for limits of liability as are customarily
maintained by similar businesses operating in the same vicinity for both injury
to or death of a person and for property damage per occurrence, (b)  boiler and
machinery insurance, and (c) other liability insurance as reasonably required by
Lender.

 



 -6- 

 

 

(2)    Casualty. Borrower shall maintain and pay for insurance upon all
Collateral covering such risks and in such amounts and with such insurance
companies as shall be reasonably satisfactory to Lender, and deliver such
certificates of insurance to Lender.

 

Section 3.2 Use and Application of Insurance Proceeds

 

Lender may apply any insurance proceeds it may receive to amounts owing under
the Loan Documents in such order and manner as Lender in its sole discretion
determines.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender that:

 

Section 4.1 Organization and Power

 

Borrower is duly organized, validly existing and in good standing under the laws
of the State of Nevada, and is in compliance with all legal requirements
applicable to doing business in the States of Nevada and New Jersey in all other
states in which it does business. Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Internal Revenue Code.

 

Section 4.2 Validity of Loan Documents

 

The execution, delivery and performance by Borrower of the Loan Documents: (1)
are duly authorized and do not require the consent or approval of any other
party or governmental authority which has not been obtained; and (2) will not
violate any law or result in the imposition of any lien, charge or encumbrance
upon the assets of any such party, except as contemplated by the Loan Documents.
The Loan Documents constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, or similar laws generally affecting the
enforcement of creditors' rights.

 

Section 4.3 Liabilities; Litigation; Other Secured Transactions.

 

(1)    The financial statements delivered by Borrower are true and correct with
no significant change since the date of preparation. Except as disclosed in such
financial statements or provided pay-off letters contingent with this subsequent
financing, there are no liabilities (fixed or contingent) affecting Borrower.
Except as disclosed in such financial statements, there is no litigation,
administrative proceeding, investigation or other legal action (including any
proceeding under any state or federal bankruptcy or insolvency law) pending or,
to the knowledge of Borrower, threatened, against Borrower which if adversely
determined could have a material adverse effect on such party or the Loan.

 





 -7- 

 

 

(2)    Borrower is not, and has not been, bound (whether as a result of a merger
or otherwise) as a debtor under a pledge or security agreement entered into by
another Person, which has not heretofore been terminated.

 

Section 4.4 Other Agreements; Defaults

 

Borrower is not a party to any agreement or instrument or subject to any court
order, injunction, permit, or restriction which might adversely affect the
business, operations, or condition (financial or otherwise) of Borrower.
Borrower is not in violation of any agreement which violation would have an
adverse effect on Borrower, or Borrower's business, properties, or assets,
operations or condition, financial or otherwise.

 

Section 4.5 Compliance with Law. Borrower has all requisite licenses, permits,
franchises, qualifications, certificates of occupancy or other governmental
authorizations to conduct its business.

 

Section 4.6 Location of Borrower. Borrower's principal place of business and
chief executive offices are located at 202 S. Dean St. Englewood, NJ 07631.

 

Section 4.7 ERISA

 

(1)           As of the Closing Date and throughout the term of the Loan, (a)
Borrower is not and will not be an “employee benefit plan” as defined in Section
3(3) of ERISA, which is subject to Title I of ERISA, and (b) the assets of
Borrower do not and will not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA; and

 

(2)           As of the Closing Date and throughout the term of the Loan (a)
Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(3) of ERISA and

(b)    transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of and fiduciary
obligations with respect to governmental plans.

 

(3)           Borrower has not sponsored or contributed to, or has had any
obligation (contingent or otherwise) under, any Plan or Multiemployer Plan.

 

Section 4.8 Tax Filings

 

Borrower has filed (or has obtained effective extensions for filing) all
federal, state and local tax returns required to be filed and have paid or made
adequate provision for the payment of all federal, state and local taxes,
charges and assessments payable by Borrower.

 



 -8- 

 

 

Section 4.9 Solvency

 

Giving effect to the Loan, the fair saleable value of Borrower's assets exceeds
and will, immediately following the making of the Loan, exceed Borrower's total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. Borrower's assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower). Except as expressly disclosed to Lender in writing,
no petition in bankruptcy has been filed by or against Borrower in the last
seven (7) years, and Borrower has not made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors in
the last seven (7) years. Borrower is not contemplating either the filing of a
petition by it under state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and Borrower is
not aware of any Person contemplating the filing of any such petition against
it.

 

Section 4.10 Full and Accurate Disclosure

 

No statement of fact made by or on behalf of Borrower in this Agreement or in
any of the other Loan Documents contains any untrue statement of a material fact
or omits to state any material fact necessary to make statements contained
herein or therein not misleading. There is no fact presently known to Borrower
which has not been disclosed to Lender which adversely affects the business,
operations or condition (financial or otherwise) of Borrower. All information
supplied by Borrower regarding any other Collateral is accurate and complete in
all material respects. All evidence of Borrower's identity provided to Lender is
genuine, and all related information is accurate.

 

Section 4.11 Representations and Warranties on Environmental Matters

 

(1)           There is not now occurring any Release of any Hazardous Material
on any property now owned or used by the Borrower, or into the air, waterways,
ground water or sewers, and to the best of the Borrower's knowledge, there has
not been any such Release on any such property. For purposes of this Agreement,
the term Release shall have the meaning ascribed to it in CERCLA;

 

(2)           All activities and operations of Borrower meet the requirements of
all applicable Environmental Laws;

 

(3)           Borrower has never sent any Hazardous Material to a site which,
pursuant to CERCLA or any similar state law, (i) has been placed on the
“National Priorities List” of hazardous wastes, or (ii) which is subject to a
claim, an administrative order or other request to take “removal” or “remedial”
action (as defined under CERCLA) or to pay for the costs of cleaning up such a
site;

 

(4)           Borrower is not involved in any suit or proceeding and has not
received any notice from any governmental agency with respect to a Release and
has not received notice of any claim from any person or entity relating to
personal injuries from exposure to Hazardous Material; and

 

(5)           Borrower has timely filed all reports required to be filed, and
has acquired all necessary certificates, approvals and permits and has generated
and maintained all required data, documentation and records under any applicable
Environmental Laws.

 



 -9- 

 

 

Section 4.12 Capital Structure

 

The Borrower's capital structure as of the closing date inclusive of this Term
Loan is as represented by the Capital Table attached as Exhibit C.

 

ARTICLE 5

 

FINANCIAL REPORTING COVENANTS

 

Section 5.1 Financial Statements

 

Borrower shall furnish to Lender such financial statements and other financial
information as Lender may from time to time request. All such financial
statements shall show all material contingent liabilities and shall accurately
and fairly present the results of operations and the financial condition of
Borrower at the dates and for the period indicated. Without limiting the
foregoing, Borrower shall furnish to Lender the following statements:

 

(1)           as soon as available, but in any event within one-hundred five
(105) days after the end of the fiscal years of the Borrower, copies of the
consolidated balance sheets of the Borrower as at the end of such year and the
related consolidated statements of income and retained earnings and cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, certified without qualification or exception, or
qualification arising out of the scope of the audit, by independent certified
public accountants acceptable to Lender; and

 

(2)           as soon as available, but in any event not later than fifty (50)
days after the end of each of the first three quarterly periods of the fiscal
years of the Borrower, the unaudited consolidated balance sheets of the Borrower
as at the end of each such quarter and the related unaudited consolidated
statements of income and retained earnings and cash flows of the Borrower for
such quarterly period, setting forth in each case in comparative form the
figures for the previous year, reviewed by independent certified public
accountants acceptable to Lender; and

 

(3)           as soon as available, but in any event not later than fifteen (15)
days after the end of each of each calendar month of the fiscal years of the
Borrower, monthly bank statements and management prepared consolidated balance
sheets of the Borrower as at the end of each such month and the related
consolidated statements of income and retained earnings and cash flows of the
Borrower for such monthly period, setting forth in each case in comparative form
the figures for the previous year, (subject to normal year-end audit
adjustments); all such financial statements to be complete and correct in all
material respects and to be prepared in reasonable detail and in accordance with
generally accepted accounting principles applied consistently throughout the
periods reflected therein (except as approved by such accountants or officers,
as the case may be, and disclosed therein); and

 

(4)           Concurrently with each delivery of quarterly and annual financial
statements, deliver to Lender a certificate signed by the chief financial
representative of the Borrower and its chief executive officer or manager
stating (i) that the signatories thereto have reviewed the terms of the Loan
Documents and have made, or caused to be made under their supervision, a review
in reasonable detail of the transactions and condition of the Borrower during
the accounting period covered by such financial statements, and (ii) that such
review has not disclosed the existence during or at the end of such accounting
period, and that the signers do not have knowledge of the existence as of the
date of such Officers' Certificate, of any condition or event which constitutes,
or would constitute upon the giving of notice, lapse of time or both, an Event
of Default except as described therein.

 



 -10- 

 

 

(5)           Concurrently with each delivery of quarterly and annual financial
statements, deliver to Lender a management discussion and analysis of Borrower’s
operating results, setting forth in each case in comparative form the figures
for the previous year.

 

(6)           Concurrently with each delivery of annual financial statements,
deliver to Lender an annual operating plan, including detailed financial
projections.

 

(7)           Tax Returns. Borrower shall furnish to Lender copies of Borrower's
filed federal, state and (if applicable) local income tax returns for each
taxable year (with all forms and supporting schedules attached) within thirty
(30) days after filing.

 

Section 5.2 Other Information

 

Borrower shall deliver to Lender such additional information regarding Borrower,
its subsidiaries, and its business within ten (10) days after Lender's request
therefor.

 

Section 5.3 Audits

 

At Borrower’s expense, Lender's employees and third party consultants shall be
entitled to perform such financial investigations and audits of Borrower's books
and records and properties as Lender shall deem necessary. Borrower shall permit
Lender and Lender's agents and consultants to examine such records, books and
papers of Borrower which reflect upon its financial condition. Borrower
authorizes Lender to communicate directly with Borrower's independent certified
public accountants, and authorizes such accountants to disclose to Lender any
and all financial statements and other supporting financial documents and
schedules, including copies of any management letter, with respect to the
business, financial condition and other affairs of Borrower.

 

ARTICLE 6

 

OTHER COVENANTS

 

Borrower covenants and agrees with Lender as follows:

 

Section 6.1 Payment and Performance of Obligations. Borrower shall pay and
perform all obligations to be paid or performed by it under the Loan Documents
and all other agreements between the Borrower and Lender. In addition, Borrower
shall pay, discharge or otherwise satisfy at or before maturity (or prior to
delinquency, as the case may be) all its indebtedness and other obligations of
whatever nature except when the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with generally accepted accounting principles consistently applied are shown on
Borrower’s balance sheet.

 



 -11- 

 

 

Section 6.2 Use of Proceeds. Borrower shall use the proceeds of the Loan to
provide a portion of the working capital for the expansion of the Borrower.

 

Section 6.3 Legal Existence; Name, Etc.

 

Borrower and each general partner or managing member in Borrower shall preserve
and keep in full force and effect its existence, entity status, franchises,
rights and privileges under the laws of the state of its formation. Neither
Borrower nor any general partner or managing member of Borrower shall not wind
up, liquidate, dissolve, reorganize, merge, or consolidate with or into any
Person, or permit any subsidiary or Affiliate of Borrower to do so. Without
limiting the foregoing, Borrower shall not reincorporate or reorganize itself
under the laws of any jurisdiction other than the jurisdiction in which it is
incorporated or organized as of the Closing Date. Borrower and each general
partner or managing member in Borrower shall conduct business only in its own
name and shall not change its name, identity, organizational structure, state of
formation or the location of its chief executive office or principal place of
business unless Borrower (1) shall have obtained the prior written consent of
Lender to such change, and (2) shall have taken all actions necessary or
requested by Lender to file or amend any financing statement or continuation
statement to assure perfection and continuation of perfection of security
interests under the Loan Documents. Borrower (and each general partner or
managing member in Borrower, if any) shall maintain its separateness as an
entity, including maintaining separate books, records, and accounts and
observing corporate and partnership formalities independent of any other entity,
shall pay its obligations with its own funds and shall not commingle funds or
assets with those of any other entity.

 

Section 6.4 Control; Management

 

Without the prior written consent of Lender, there shall be no change in the
Borrower's Chief Executive Officer, and no change in their respective
organizational documents relating to control over Borrower, Borrower's general
partner or managing member.

 

Section 6.5 Transfers of Interests

 

Without the prior written consent of Lender, no Transfer shall occur or be
permitted which would (a) cause Jeremy Frommer to own less than (i) ten percent
(10%) of the beneficial interest in Borrower; or (b) result in a new stockholder
or lender having the ability to control the affairs of Borrower being admitted
to or created in Borrower.

 

As used in this Agreement, “Transfer” shall mean any direct or indirect sale,
transfer, conveyance, installment sale, pledge, encumbrance, grant of Lien or
other interest, license, lease, alienation or assignment, whether voluntary or
involuntary, of all or any portion of the direct or indirect legal or beneficial
ownership of, or any interest in Borrower or the Collateral, including any
agreement to transfer or cede to another Person any voting, management or
approval rights, or any other rights, appurtenant to any such legal or
beneficial ownership or other interest. “Transfer” is specifically intended to
include any pledge or assignment, directly or indirectly, of a controlling
interest in Borrower or its general partner, controlling limited partner or
controlling member for purposes of securing so-called “mezzanine” indebtedness.

 

 -12- 

 

 

Section 6.6 Taxes; Charges

 

Borrower shall promptly pay all taxes, assessments or other governmental charges
levied or assessed upon income or profits of Borrower or any subsidiary, or upon
any property, real, personal or mixed, of Borrower or any subsidiary, or upon
any part thereof, and also any lawful, claims for labor, material and supplies
which, if unpaid, might. become a lien or charge against any such property;
however, neither Borrower nor any subsidiary shall be required to pay such tax,
assessment, charge, levy or claim so long as the validity thereof is actively
contested in good faith by proper proceedings, but any such tax, assessment,
charge, levy or claim shall be paid forthwith upon the commencement of
proceedings to foreclose any lien securing it unless a surety bond or other
similar safeguard reasonably satisfactory to Lender is delivered to Lender.

 

Section 6.7 Maintenance.

 

Borrower shall maintain its properties in good order and repair, normal wear and
tear excepted, and, from time to time, make all needed and proper repairs,
renewals, replacements, additions and improvements thereto.

 

Section 6.8 Certification and Limitation on Other Debt

 

Borrower (and each general partner or managing member in Borrower, if any) shall
not, without the prior written consent of Lender, incur any Debt other than the
Loan and customary trade payables which are payable, and shall be paid, within
sixty (60) days of when incurred.

 

Borrower shall not incur any other obligation or indebtedness for borrowed money
after the Closing Date.

 

Section 6.9 Liens

 

For so long as the Term Loan shall remain unpaid or any Loan shall be
outstanding, Borrower will not, without the prior written consent of Lender,
create, incur, or suffer to exist, any mortgage, deed of trust, pledge, lien,
security interest, hypothecation or other charge or encumbrances of any nature,
upon or with respect to any of Borrower’s properties, now owned or in the future
acquired.

 

Section 6.10 Extraordinary Transactions

 

For so long as the Term Loan shall remain unpaid or any Loan shall be
outstanding, Borrower shall not wind up, liquidate or dissolve itself,
reorganize, merge or consolidate with or into, or convey, sell, assign,
transfer, lease or otherwise dispose of, (whether in a single transaction or
series of transactions), all or substantially all of its assets (whether now
owed or in the future acquired) to any other Person, or acquire all or
substantially all of the assets or business of any Person without Lender’s
written consent outside the ordinary course of business.

 



 -13- 

 

 

Section 6.11 Investments

 

For so long as the Loan shall remain unpaid or any Loan shall be outstanding,
Borrower shall not make any loan or advance without Lender’s written consent to
any Person, or purchase or otherwise acquire the capital stock, assets, or
obligations of, or any interest in, any other Person other than readily
marketable direct obligations of the United States of America and deposits in
commercial banks of recognized good standing in the United States of America.

 

Section 6.12 Transactions with Affiliates

 

For so long as the Loan shall remain unpaid or any Loan shall be outstanding,
Borrower shall not engage in any transaction (including, without limitation,
loans or financial accommodations of any kind) with any Affiliate; provided,
that such transactions are permitted if they are on terms no less favorable to
the Borrower than would be obtainable in an arm’s-length transaction with a
person not an Affiliate.

 

Section 6.13 Adverse Action

 

For so long as the Loan shall remain unpaid or any Loan shall be outstanding,
Borrower shall not take any action that would (1) be in violation of any
provision of the Loan Documents, (2) materially impair the ability of the
Borrower to perform its obligations under the Loan Documents, or (3) materially
amend the terms and conditions of any agreement to which the Borrower is a
party.

 

Section 6.14 Further Assurances

 

Borrower shall ensure that all of its submissions to the Lender, including
written information, exhibits and reports, do not and will not contain any
untrue statement of a material fact and do not and will not omit to state any
material fact or any fact necessary to make the statements contained therein not
misleading in any material respect in light of the circumstances in which made,
and Borrower will promptly disclose to Lender and correct any material defect or
error that may be discovered therein or in any other document executed in
connection with the Loan. Borrower shall promptly cure any defects in the
execution and delivery of the Loan Documents, and execute and deliver, or cause
to be executed and delivered, all such other documents, agreements, consents and
instruments as Lender may reasonably request.

 

Section 6.15 Notice of Certain Events

 

Borrower shall promptly notify Lender of (1) any Event of Default, together with
a detailed statement of the steps being taken to cure such Event of Default; (2)
any notice of default received by Borrower under other obligations relating to
or otherwise material to Borrower's business; (3) any threatened or pending
legal, judicial or regulatory proceedings, including any dispute between
Borrower and any governmental authority, affecting Borrower; and (4) a copy of
each notice of default or termination under any license or permit necessary for
the operation of Borrower’s business.

 



 -14- 

 

 

Section 6.16 Indemnification

 

Borrower shall indemnify, defend and hold Lender harmless from and against any
and all losses, liabilities, claims, damages, expenses, obligations, penalties,
actions, judgments, suits, costs and disbursements (including the reasonable
fees and actual expenses of Lender's counsel) of any kind or nature whatsoever,
including those arising from the joint, concurrent, or comparative negligence of
Lender, in connection with (1) any investigative, administrative, mediation,
arbitration, or judicial proceeding, whether or not Lender is designated a party
thereto, commenced or threatened at any time (including after the repayment of
the Loan) in any way related to the execution, delivery or performance of any
Loan Document, (2) any proceeding instituted by any Person claiming a Lien, and
(3) any brokerage commissions or finder's fees claimed by any broker or other
party in connection with the Loan, or any of the transactions contemplated in
the Loan Documents, except to the extent any of the foregoing is caused by
Lender's gross negligence or willful misconduct.

 

Section 6.17 Compliance with Contractual Obligations

 

Borrower will is its best efforts to comply with the obligations, covenants and
conditions contained in all of its material contractual obligations.

 

Section 6.18 Representations and Warranties

 

Borrower will cause all representations and warranties to remain true and
correct all times while any portion of the Loan remains outstanding.

 

Section 6.19 Environmental Matters

 

Borrower shall ensure that its property and its business and operations at all
times fully comply with all applicable laws relating to licenses, permits and
approvals required with respect to Hazardous Material. The Borrower shall give
Lender copies of all citations, orders or other notices received with respect to
any alleged violation of any Environmental Laws, promptly after receipt thereof.
The Borrower shall indemnify Lender, and Lender’s directors, officers and
employees, from and against all damages, penalties, fines, claims, liabilities,
costs and expenses (including reasonable attorneys', consultants' and experts'
fees and· expenses) of every kind suffered by or asserted against Lender as a
result of the violation by Borrower of any Environmental Laws.

 

Section 6.21 Financial Covenants

 

(1)          Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed Charge
Coverage Ratio of not less than 1.2 to 1.0 for each fiscal quarter commencing
with the fiscal quarter ending June 30, 2016.

 

(2)           Tangible Net Worth. Borrower shall maintain at all times a
Tangible Net Worth of not less than $500,000.

 

(3)           Leverage Ratio. Borrower shall maintain at all times a Leverage
Ratio not to exceed 1.2 to 1.0.

 



 -15- 

 

 

(4)           Cash On Hand. Borrower shall maintain at all times cash on hand
(excluding any restricted cash) in accounts maintained in the United States of
not less than $30,000.00.

 

(5)           Capital Expenditures. Except as otherwise provided herein,
Borrower shall not make any expenditures for fixed or capital assets if, after
giving effect thereto, the aggregate of all such expenditures made by the
Borrower would exceed such amounts reasonably expected in the course of usual
business.

 

(6)           Sale of Assets. The Borrower shall not engage in the sale of
assets outside the ordinary course of business. In addition, the Borrower owns
photographic slides from the previously deemed "Guccione Gollection" and other
various photographers ("Slide Collection") that is valued by the Slide Appraisal
attached as Exhibit B. The Borrower, will not sell more than 5% of the Slide
Collection without prior consent of the Lender so long as the Term Loan is
outstanding. If any portion of the Slide Collection is sold, the Lender, will be
entitled to 25% of the proceeds from the sale to be applied against the
principal amount of the Term Loan outstanding as long as any portion of the
principal of the Term Loan is outstanding at the time of sale.

 

Board Seat

 

As long as the note is outstanding, the Lender will be granted the option to
obtain a seat on the Borrower's board of directors with the same privileges,
compensation, and voting rights as the other current board members.

 

Key-Man Life Insurance

 

Borrower will maintain key-man or similar life insurance coverage on two (2) key
executives, collectively equal to 100% of the outstanding principal under the
Loans.

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default under the Loan:

 

Section 7.1 Payments

 

Borrower's failure to pay any regularly scheduled installment of principal,
interest or other amount due under the Loan Documents, or Borrower's failure to
pay the Loan at the Maturity Date, whether by acceleration or otherwise, and
such failure is not cured by Borrower for a period of thirty (30) days.

 

Section 7.2 Insurance

 

Borrower's failure to maintain insurance as required under this Agreement, or a
loss, theft, damage or destruction occurs with respect to any Collateral if the
amount not covered by insurance exceeds $100,000.00, and such failure is not
cured by Borrower for a period of thirty (30) days.

 



 -16- 

 

 

Section 7.3 Transfer

 

Any Transfer occurs in violation of this Agreement, and such Transfer is not
cured by Borrower for a period of ten (10) days.

 

Section 7.4 Representations and Warranties

 

Any representation or warranty made in any Loan Document proves to be untrue in
any material respect when made.

 

Section 7.5 Other Encumbrances

 

Borrower shall create, incur, assume, or suffer to exist (a) any indebtedness
other than the Loan and an existing Line of Credit that Lender is aware of, or
(b) liens upon the Collateral or any of its property, assets or revenue, and
such indebtedness or liens are not cured by Borrower for a period of thirty (30)
days.

 

Section 7.6 Involuntary Bankruptcy or Other Proceeding

 

Commencement of an involuntary case or other proceeding against Borrower (each,
a “Bankruptcy Party”) which seeks liquidation, reorganization or other relief
with respect to it or its Debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeks the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or an order for relief against a Bankruptcy Party shall be entered in any such
case under the Federal Bankruptcy Code.

 

Section 7.7 Voluntary Petitions, Etc.

 

Commencement by a Bankruptcy Party of a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its Debts or other liabilities under any bankruptcy, insolvency or other similar
law or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official for it or any of its property, or consent by a Bankruptcy
Party to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or the making by a Bankruptcy Party of a general assignment for the benefit of
creditors, or the failure by a Bankruptcy Party, or the admission by a
Bankruptcy Party in writing of its inability, to pay its debts generally as they
become due, or any action by a Bankruptcy Party to authorize or effect any of
the foregoing.

 

Section 7.8 False Reports

 

Any statement, report or certificate made or delivered to Lender by Borrower is
not materially true and complete at any time.

 

Section 7.9 Revocation or Contest

 

Borrower or a third party denies or contests the validity or enforceability of
any Loan Documents, or the perfection or priority of any lien granted to Lender;
or any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Lender).

 



 -17- 

 

 

Section 7.10 Cross-Default

 

Any breach or default of Borrower occurs under any document, instrument or
agreement to which it is a party or by which it or any of its Property is bound,
relating to any Debt (other than the Loan), if the maturity of or any payment
with respect to such Debt may be accelerated or demanded due to such breach, and
such breach or default is not cured by Borrower for a period of thirty (30)
days.

 

Section 7.11 Judgment

 

Any judgment or order for the payment of money is entered against Borrower,
unless a stay of enforcement of such judgment or order is in effect, by reason
of a pending appeal or otherwise.

 

Section 7.12 Regulatory Action

 

Borrower is enjoined, restrained or in any way prevented by any governmental
authority from conducting any material part of its business; Borrower suffers
the loss, revocation or termination of any material license, permit, lease or
agreement necessary to its business; there is a cessation of any material part
of Borrower’s business for a material period of time; any material Collateral or
Property of Borrower is taken or impaired through condemnation; Borrower agrees
to or commences any liquidation, dissolution or winding up of its affairs; or
Borrower is insolvent (individually, a “Regulatory Action Default”), and such
Regulatory Action Default is not cured by Borrower for a period of ninety (90)
days.

 

Section 7.13 ERISA

An event occurs with respect to a plan covered by ERISA that has resulted or
could reasonably be expected to result in liability of Borrower to such plan or
any regulatory authority, or that constitutes grounds for appointment of a
trustee for or termination by a regulatory authority of any such plan; or
Borrower fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan, and
such event is not cured by Borrower for a period of thirty (30) days.

 

Section 7.14 Convictions

 

Borrower or any of its officers is criminally indicted or convicted for (i) a
felony committed in the conduct of Borrower’s business, or (ii) violating any
state or federal law that could lead to forfeiture of any material Property or
any Collateral.

 

Section 7.15 Other Covenants

 

The terms of this Section 7.15 shall not apply to, modify, or supersede, any of
the Event of Default and cure provisions contained in Sections 7.1 through 7.14
of this Agreement. Borrower's failure to perform, observe or comply with any of
the other agreements, covenants or provisions contained in this Agreement or in
any of the other Loan Documents, which failure continues for ten (10) days after
notice by Lender to Borrower; however, subject to any shorter period for curing
any failure by Borrower as specified in any of the other Loan Documents,
Borrower shall have an additional thirty (30) days to cure such failure if (1)
such failure does not involve the failure to make payments on a monetary
obligation; (2) such failure cannot reasonably be cured within ten (10) days
but, using reasonable diligence, is curable within such 30-day period as
determined by Lender; (3) Borrower is diligently undertaking to cure such
default, and (4) Borrower has provided Lender with security reasonably
satisfactory to Lender against any interruption of payment or impairment of the
Collateral as a result of such continuing failure. The notice and cure
provisions of this Section 7.15 do not apply to the other Events of Default
described in Sections 7.1 through 7.14 above of this Article 7.

 



 -18- 

 

 

ARTICLE 8

 

REMEDIES

 

Section 8.1 Remedies

 

While any Event of Default exists, Lender may (1) by written notice to Borrower,
declare the entire Loan to be immediately due and payable without presentment,
demand, protest, notice of protest or dishonor, notice of intent to accelerate
the maturity thereof, notice of acceleration of the maturity thereof, or other
notice of default of any kind, all of which are hereby expressly waived by
Borrower, (2) terminate the obligation, if any, of Lender to advance amounts
hereunder, and (3) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity.

 

Section 8.2 Lender's Right to Perform the Obligations

 

If Borrower shall fail, refuse or neglect to make any payment or perform any act
required by the Loan Documents, then while any Event of Default exists, and
without notice to or demand upon Borrower and without waiving or releasing any
other right, remedy or recourse Lender may have because of such Event of
Default, Lender may (but shall not be obligated to) make such payment or perform
such act for the account of and at the expense of Borrower, and shall have the
right to enter upon the Borrower’s premises for such purpose and to take all
such action thereon as it may deem necessary or appropriate. If Lender shall
elect to pay any sum due hereunder, Lender may do so in reliance on any bill,
statement or assessment procured from the issuer thereof without inquiring into
the accuracy or validity thereof. Similarly, in making any payments to protect
the security intended to be created by the Loan Documents, Lender shall not be
bound to inquire into the validity of any apparent or threatened adverse title,
lien, encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Borrower shall indemnify, defend and hold
Lender harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever, including reasonable attorneys'
fees, incurred or accruing by reason of any acts performed by Lender pursuant to
the provisions of this Section 8.2, including those arising from the joint,
concurrent, or comparative negligence of Lender, except as a result of Lender's
gross negligence or willful misconduct. All sums paid by Lender pursuant to this
Section 8.2 and all other sums expended by Lender to which it shall be entitled
to be indemnified, together with interest thereon at the Default Rate from the
date of such payment or expenditure until paid, shall constitute additions to
the Loan, shall be secured by the Loan Documents and shall be paid by Borrower
to Lender upon demand.

 



 -19- 

 

 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.1 Warrants

 

In connection with making the Term Loan, Lender will receive detachable and
transferable warrants (the “Warrants”) to purchase shares of the Borrower’s
stock, on the following terms:

 

(1)   Upon the Closing of the Term Loan and the Borrower’s receipt of the Term
Loan Proceeds, Lender shall receive Warrants to purchase 1,000,000 shares of the
Borrower’s common stock, with anti-dilution protections, calculated as of the
date of Closing of the Term Loan. The formal issuance of the warrants, and
physical delivery of the certificate, shall be completed within sixty (60) days
following the Closing.

 

(2)   The exercise price per share of the Warrants will be set at $0.40.

 

(3)   The Warrants are subject to full anti-dilution protection if units or unit
equivalents are issued at a per unit price that is less than the greater of (i)
the fair market value per unit or (ii) the net book value per unit, both at the
time of issuance.

 

(4)   The Warrants will be (i) fully vested and exercisable upon receipt, (ii)
exercisable in whole or in part from time to time, and (iii) have a term of five
(5) years from the date of issue.

 

(5)   In the event that any dividends are declared or paid or any other
distribution is made on or with respect to Borrower’s common Stock, other than
tax distributions, the Holder of the Warrants as of the record date established
for such dividend or distribution on the common stock shall be entitled to
receive a fee (the “Dilution Fee”) in an amount (whether in the form of cash,
securities or other property) equal to the amount (and in the form) of the
dividends or distribution that such Holder would have received had the Warrant
been exercised as of the date immediately prior to the record date for such
dividend or distribution, such Dilution Fee to be payable on the same payment
date established by the Borrower’s Board of Directors for the payment of such
dividend or distribution. No dividend shall be paid or declared on any share of
Borrower’s common stock, unless the Dilution Fee, payable in the same
consideration and manner, is simultaneously paid or provided for, as the case
may be, in respect of the Warrants in an amount determined as set forth above.
For purposes hereof, the term “dividends” shall include any pro rata
distribution by the Borrower, out of funds of the Borrower legally available
therefor, of cash, property, securities (including, but not limited to, rights,
warrants or options) or other property or assets to the holders of the
Borrower’s common stock, whether or not paid out of capital, surplus or earnings
other than liquidation. Prior to declaring any dividend or making any
distribution on or with respect to shares of common stock, the Borrower shall
take all prior corporate action necessary to authorize the issuance of any
securities payable as the Dilution Fee in respect of the Warrants.

 

 -20- 

 



 

Section 9.2 Notices

 

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or when
deposited in the United States or overnight mail, air postage prepaid, addressed
as follows or to such address or other address as may be hereafter notified by
the respective parties hereto and any further holder of the Note(s). Notice may
be given by electronic means provided that an identical notice is sent
simultaneously by regular or overnight mail.

 

If to Borrower:



Jerrick Media Holdings, Inc.

202 S Dean St. Englewood, NJ 07631

Attention: Jeremy Frommer, President/ CEO

Fax:

E-Mail: jeremy@jerrickmedia.com

    With a Copy to:       If to Lender:

Arthur Rosen

 

 

E-Mail:

    With a Copy to:  

 

 

Section 9.3 Amendments and Waivers; References

 

No amendment or waiver of any provision of the Loan Documents shall be effective
unless in writing and signed by the party against whom enforcement is sought.
This Agreement and the other Loan Documents shall not be executed, entered into,
altered, amended, or modified by electronic means. Without limiting the
generality of the foregoing, the Borrower and Lender hereby agree that the
transactions contemplated by this Agreement shall not be conducted by electronic
means, except as specifically set forth in Section 9.2 regarding notices. Any
reference to a Loan Document, whether in this Agreement or in any other Loan
Document, shall be deemed to be a reference to such Loan Document as it may
hereafter from time to time be amended, modified, supplemented and restated in
accordance with the terms hereof.

 



 -21- 

 

 

Section 9.4 Usury

 

It is the intention of the parties hereto to conform strictly to applicable
usury laws. Accordingly, all agreements between Borrower and Lender with respect
to the Loan are hereby expressly limited so that in no event, whether by reason
of acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to Lender or charged by Lender for the use, forbearance or detention of the
money to be lent hereunder or otherwise, exceed the maximum amount allowed by
law. If the Loan would be usurious under applicable law, then, notwithstanding
anything to the contrary in the Loan Documents: (1) the aggregate of all
consideration which constitutes interest under applicable law that is contracted
for, taken, reserved, charged or received under the Loan Documents shall under
no circumstances exceed the maximum amount of interest allowed by applicable
law, and any excess shall be credited on any Note hereunder by the holder
thereof (or, if any Note hereunder has been paid in full, refunded to Borrower);
and (2) if maturity is accelerated by reason of an election by Lender, or in the
event of any prepayment, then any consideration which constitutes interest may
never include more than the maximum amount allowed by applicable law. In such
case, excess interest, if any, provided for in the Loan Documents or otherwise,
to the extent permitted by applicable law, shall be amortized, prorated,
allocated and spread from the date of advance until payment in full so that the
actual rate of interest is uniform through the term hereof. If such
amortization, proration, allocation and spreading is not permitted under
applicable law, then such excess interest shall be canceled automatically as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited on any Note hereunder (or, if any Note hereunder has been paid in full,
refunded to Borrower). The terms and provisions of this Section 9.3 shall
control and supersede every other provision of the Loan Documents. If at any
time the laws of the United States of America permit Lender to contract for,
take, reserve, charge or receive a higher rate of interest than is allowed by
applicable state law (whether such federal laws directly so provide or refer to
the law of any state), then such federal laws shall to such extent govern as to
the rate of interest which Lender may contract for, take, reserve, charge or
receive under the Loan Documents.

 

Section 9.5 Severability

 

To the extent any provision of this Agreement is prohibited by or invalid under
applicable law, such provision shall be ineffective, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 



 -22- 

 

 

Section 9.6 Fees and Expenses

 

Borrower shall pay or reimburse Lender upon demand for all costs and expenses
(including, without limitation, reasonable attorneys' and paralegals' expenses)
incurred or paid by Lender in connection with this Agreement and the other Loan
Documents, including, without limitation, (a) the preparation, execution,
delivery, interpretation, modification or amendment of this Agreement or the
other Loan Documents; (b) reasonable charges for appraisers, examiners, auditors
or similar Persons whom Lender may engage with respect to rendering opinions
concerning Borrower's financial condition and the condition and value of the
Collateral; (c) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Lender, Borrower or any other Person) in any way relating
to the Collateral, this Agreement, the other Loan Documents, or Borrower's
affairs; (d) any attempt to enforce any rights of Lender against Borrower or any
other Person which may be obligated to Lender by virtue of this Agreement or any
of the other Loan Documents, including, without limitation, account debtors; (e)
any attempt to inspect, verify, protect, collect, sell, liquidate or otherwise
dispose of the Collateral; (f) the filing and recording of all documents
required by Lender to perfect Lender's liens in the Collateral, including,
without limitation, any documentary stamp tax or any other taxes incurred
because of such filing or recording; (g) all costs, expenses, fees, indemnities
and other amounts paid or otherwise incurred by Lender in connection with the
depositing for collection of any

check or item of payment received and/or delivered to Lender for application to
the obligations, and charges imposed on Lender for “insufficient funds” and the
return of deposited checks or other items of payment; and (h) the forwarding to
Borrower, or any other Person on Borrower's behalf, by Lender of proceeds of
Loans made by Lender to Borrower pursuant to this Agreement. In no event shall
the fees and expenses payable or reimbursable to Lender pursuant to subsections
(a), (b), (f), (g) and (h) of this Section 9.6 exceed the total aggregate sum of
Fifty Thousand and No/100 Dollars ($50,000.00).

 

Section 9.7 No Venture

 

The relationship between Borrower and Lender is strictly that of debtor and
creditor. Nothing in this Agreement or the performance of the parties hereunder
shall be construed to create a joint venture, partnership, or other business
collaboration between the parties.

 

Section 9.8 Successors and Assigns

 

This Agreement shall be binding upon and inure to the benefit of Lender and
Borrower and the respective successors and assigns of Lender and Borrower,
provided that Borrower shall not, without the prior written consent of Lender,
assign any rights, duties or obligations hereunder.

 

Section 9.9 Renewal, Extension or Rearrangement

 

All provisions of the Loan Documents shall apply to each and all amendments
thereof hereinafter executed which in whole or in part represent a renewal,
extension, increase or rearrangement of the Loan. For portfolio management
purposes, at any time during the term of the Loan, Lender may elect to divide
the Loan into two or more separate loans evidenced by separate promissory notes
so long as the payment and other obligations of Borrower are not effectively
increased or otherwise modified. Borrower agrees to cooperate with Lender and to
execute such documents as Lender reasonably may request to effect such division
of the Loan.

 

Section 9.10 Waivers

 

No course of dealing on the part of Lender, its officers, employees, consultants
or agents, nor any failure or delay by Lender with respect to exercising any
right, power or privilege of Lender under any of the Loan Documents, shall
operate as a waiver thereof.

 

Section 9.11 Cumulative Rights

 

Rights and remedies of Lender under the Loan Documents shall be cumulative, and
the exercise or partial exercise of any such right or remedy shall not preclude
the exercise of any other right or remedy.

 



 -23- 

 

 

Section 9.12 Singular and Plural

 

Words used in this Agreement and the other Loan Documents in the singular, where
the context so permits, shall be deemed to include the plural and vice versa.
The definitions of

words in the singular in this Agreement and the other Loan Documents shall apply
to such words when used in the plural where the context so permits and vice
versa.

 

Section 9.13 Exhibits and Schedules

 

The exhibits and schedules attached to this Agreement are incorporated herein
and shall be considered a part of this Agreement for the purposes stated herein.

 

Section 9.14 Titles of Articles, Sections and Subsections

 

All titles or headings to articles, sections, subsections or other divisions of
this Agreement and the other Loan Documents or the exhibits hereto and thereto
are only for the convenience of the parties and shall not be construed to have
any effect or meaning with respect to the other content of such articles,
sections, subsections or other divisions, such other content being controlling
as to the agreement between the parties hereto.

 

Section 9.15 Survival

 

All of the representations, warranties, covenants, and indemnities hereunder,
and under the indemnification provisions of the other Loan Documents, shall
survive the repayment in full of the Loan and the release of the liens
evidencing or securing the Loan.

 

Section 9.16 Jurisdiction and Venue

 

BORROWER HEREBY CONSENTS AND AGREEES TO THE EXCLUSIVE JURISDICTION AND VENUE OF
ANY FEDERAL OR STATE COURT LOCATED WITHIN THE STATE OF NEW JERSEY AND CONSENTS
THAT SERVICE OF PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL AT THE
ADDRESS CONTAINED IN THIS AGREEMENT. THE BORROWER WAIVES ANY OBJECTION BASED ON
LACK OF JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF
ANY PROCEEDING INSTITUTED HEREUNDER IN ANY SUCH COURT.

 

Section 9.17 Other Waivers. Except as otherwise expressly provided herein,
Borrower waives to the fullest extent permitted by law (a) notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or other notices or demands of any kind or character, (b) notice prior to taking
possession or control of the Collateral or any bond or security which might be
required by any court prior to allowing Lender to exercise any of the Lender’s
remedies, and (c) the benefit of all valuation, appraisal and exemption laws.

 

Section 9.18 Punitive or Consequential Damages; Waiver

 

Neither Lender nor Borrower shall be responsible or liable to the other or to
any other Person for any punitive, exemplary or consequential damages which may
be alleged as a result of the Loan or the transaction contemplated hereby,
including any breach or other default by any party hereto. Borrower represents
and warrants to Lender that as of the Closing Date it has no claims against
Lender in connection with the Loan.

 



 -24- 

 

 

Section 9.19 Governing Law

 

The Loan Documents are being executed and delivered, and are intended to be
performed, in the State of New Jersey and the laws of the State of New Jersey
and of the United States of America shall govern the rights and duties of the
parties hereto and the validity, construction, enforcement and interpretation of
the Loan Documents, except to the extent otherwise specified in any of the Loan
Documents.

 

Section 9.20 Entire Agreement

 

This Agreement and the other Loan Documents contain the entire agreement between
Lender and Borrower and supersede all prior agreements between the parties
relating to the subject matter hereof and thereof, including any commitment
letter (if any) issued by Lender with respect to the Loan. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. If any conflict or inconsistency exists between
this Agreement and any of the other Loan Documents, the terms of this Agreement
shall control.

 

Section 9.20 Patriot Act Notice

 

Lender hereby notifies Borrower that pursuant to the requirements of the Patriot
Act, Lender is required to obtain, verify and record information that identifies
Borrower, including its legal name, address, tax ID number and other information
that will allow Lender to identify it in accordance with the Patriot Act. Lender
will also require information regarding each Guarantor, if any, and may require
information regarding Borrower's management and owners, such as legal name,
address, social security number and date of birth.

 

Section 9.21 Counterparts

 

This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, and all of which shall constitute one document.
Execution and delivery of this Agreement by electronic means (including, without
limitation, facsimile transmission and transmission of a version of the document
in Adobe Acrobat format by e-mail) shall serve to fully bind the party so
executing and delivering such counterpart of this Agreement.

 

 

 

 

[Remainder of page intentionally left blank]

 



 -25- 

 

 

EXECUTED as of the date first written above.

 



  LENDER:       ARTHUR ROSEN, an individual       By:   Name: Arthur Rosen      
  BORROWER:       JERRICK MEDIA HOLDINGS, INC., a Nevada corporation       By:  
Name: JEREMY FROMMER   Title: CEO

 



 -26- 

 

 

EXHIBIT A

 

SECURITY AGREEMENT

 

This Security Agreement (the “Agreement”) is entered into this 26th day of May,
2016, by JERRICK MEDIA HOLDINGS, INC., a Nevada corporation with a principal
place of business in Englewood, New Jersey (hereinafter referred to as
“Debtor”), whose address is 202 S Dean St. Englewood, NJ 07631 in favor of
ARTHUR ROSEN, an individual (hereinafter referred to as “Secured Party”), whose
address is ____________________________.

 

WHEREAS, Debtor and Secured Party have entered into that certain Loan Agreement,
dated as of the date hereof, as amended and in effect from time to time (the
“Loan Agreement”), pursuant to which Secured Party has agreed to make loans,
advances and other extensions of credit to Debtor upon and subject to the terms
and conditions set forth therein; and

 

WHEREAS, it is a condition to the obligation of Secured Party to make loans,
advances and other extensions of credit to Debtor under the Loan Agreement that
Debtor shall have executed and delivered this Agreement to Secured Party for the
purpose of securing its obligations to Secured Party.

 

NOW, THEREFORE, in consideration of the foregoing and to induce Secured Party to
enter into the Loan Agreement and to make loans, advances and other extensions
of credit to Debtor under the Loan Agreement, Debtor agrees as follows:

 

SECTION 1. DEFINITIONS

 

All capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Loan Agreement. Any term used in this Agreement
which is defined in the UCC (as defined below) and not otherwise defined in this
Agreement or any other Loan Document shall have the meaning ascribed thereto in
the UCC. The following terms shall have the following meanings:

 

“Collateral” has the meaning set forth in Section 2.

 

“Damages” has the meaning set forth in Section 30.

 

“Debtor” has the meaning set forth in the above recitals.

 

“Default” has the meaning set forth in Section 25.

 

“Jurisdiction” has the meaning set forth in Section 31C.

 

“Loan Agreement” has the meaning set forth in the above recitals.

 

“Loan Documents” refers to all documents, including this Agreement and the Loan
Agreement, whether now or hereafter existing, executed in connection with or
related to the Obligations, and may include, without limitation and whether
executed by Debtor or others, promissory notes, guaranty agreements, deposit or
other similar agreements, pledge agreements, other security agreements, security
instruments, financing statements, mortgage instruments, and any renewals or
modifications, whenever any of the foregoing are executed.

 



 -27- 

 

 

“Obligations” means any and all obligations of Debtor to Secured Party under the
Loan Documents however created, arising or evidenced, whether direct or
indirect, joint or several, absolute or contingent, now existing or hereafter
arising or acquired, including future advances, and all costs and expenses
incurred by Secured Party to obtain, preserve, perfect and enforce the security
interest granted herein and to maintain, preserve and collect the property
subject to such security interest.

 

“Permitted Encumbrances” means (a) liens, charges or encumbrances for taxes,
assessments or governmental charges or claims which are not yet due and payable,
(b) statutory liens of landlords, carriers, warehousemen, mechanics and
materialmen, and (c) liens imposed in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security.

 

“Regulation U” has the meaning set forth in Section 23.

 

“Secured Party” has the meaning set forth in the above recitals.

 

“UCC” means the Uniform Commercial Code as presently and hereafter enacted in
the State of New Jersey.

 

SECTION 2. GRANT OF SECURITY INTEREST

 

For value received and to secure payment and performance of the Obligations,
Debtor hereby grants to Secured Party a continuing security interest in and lien
upon all of Debtor's accounts, machinery, equipment, inventory, goods,
furniture, fixtures, cash and currency, chattel paper, instruments, investment
property, documents, developed technology rights, letter-of-credit rights,
deposit accounts, insurance claims and proceeds, contract rights, general
intangibles, intellectual property rights, copyrights, trademarks, and patents,
wherever located, whether now owned or hereafter acquired, and any additions,
replacements, accessions, or substitutions thereof, all cash and non-cash
proceeds and products thereof and all supporting obligations related thereto
(collectively, “Collateral”). The foregoing Collateral that constitutes fixtures
is located at or affixed to real property located at the following addresses:
202 S Dean St. Englewood, NJ 07631.

 

In addition, but not in lieu of, Collateral shall also include photographic
slides from the previously deemed "Guccione Gollection" and other various
photographers ("Slide Collection") for value up to 4 times the outstanding
Principal Balance, that is related and as is valued by the Slide Appraisal
attached as Exhibit B. By way of example, if $1,000,000 of the Term Loan is
outstanding, the Term Loan will be collateralized by $4,000,000 of the Slide
Collection as per the Slide Appraisal. Up to 5% of the Slide Collection can be
sold by the Debtor without prior consent of the Secured Party so long as the
Term Loan is outstanding. If any portion of the Slide Collection is sold, the
Secured Party and Lender per the Loan Agreement, will be entitled to 25% of the
proceeds from the sale to be applied against the principal amount of the Term
Loan outstanding as long as any portion of the principal of the Term Loan is
outstanding at the time of sale.

 



 -28- 

 

 

SECTION 3. OWNERSHIP OF COLLATERAL

 

Debtor owns the Collateral or has rights in the Collateral. If Collateral is
being acquired with the proceeds of an advance under the Loan Documents, Debtor
authorizes Secured Party to disburse proceeds directly to the seller of the
Collateral. The Collateral is free and clear of all liens, security interests,
and claims except for Permitted Encumbrances and those previously reported in
writing to and approved by Secured Party. Debtor will keep the Collateral free
and clear from all liens, security interests and claims, other than Permitted
Encumbrances and those granted to or approved by Secured Party, and will defend
the Collateral against all claims and demands of all persons at any time
claiming any interest therein adverse to Secured Party. Debtor will not
transfer, sell, or lease Collateral except as permitted herein and in the Loan
Agreement.

 

SECTION 4. NAME AND OFFICES; JURISDICTION OF ORGANIZATION

 

The name and address of Debtor appearing at the beginning of this Agreement are
Debtor’s exact legal name and the address of its chief executive office. There
has been no change in the name of Debtor, or the name under which Debtor
conducts business, within the sixty (60) days preceding the date hereof except
as previously reported in writing to Secured Party. Debtor has not moved its
chief executive office/place of residence within the six (6) months preceding
the date hereof except as previously reported in writing to Secured Party. If a
business entity, Debtor is organized solely under the laws of the State of
Nevada and has not changed the jurisdiction of its organization within the six
(6) months preceding the date hereof except as previously reported in writing to
Secured Party.

 

SECTION 5. NOTIFICATIONS; LOCATION OF COLLATERAL.

 

Debtor will notify Secured Party in writing at least thirty (30) days prior to
any change in: (i)   Debtor’s chief place of business and/or residence; (ii)
Debtor’s name or identity; (iii) Debtor’s corporate/organizational structure; or
(iv) the jurisdiction in which Debtor is organized. In addition, Debtor shall
promptly notify Secured Party of any claims or alleged claims of any other
person or entity to the Collateral or the institution of any litigation,
arbitration, governmental investigation or administrative proceedings against or
affecting the Collateral. Debtor will keep Collateral at the location(s)
previously provided to Secured Party until such time as Secured Party provides
written advance consent to a change of location. Debtor will bear the cost of
preparing and filing any documents necessary to protect Secured Party’s liens.

 

SECTION 6. COLLATERAL CONDITION AND LAWFUL USE.

 

Debtor represents that the Collateral is in good repair and condition and that
Debtor shall use reasonable care to prevent Collateral from being damaged or
depreciating, normal wear and tear excepted. Debtor shall immediately notify
Secured Party of any material loss or damage to Collateral. Debtor shall not
permit any item of Collateral to become an accession to other property unless
such property is also Collateral hereunder. Debtor represents it is in
compliance in all material respects with all laws, rules and regulations
applicable to the Collateral and its properties, operations, business, and
finances.

 



 -29- 

 

 

SECTION 7. RISK OF LOSS AND INSURANCE

 

Debtor shall bear all risk of loss with respect to the Collateral. The injury to
or loss of Collateral, either partial or total, shall not release Debtor from
payment or other performance hereof. Debtor agrees to obtain and keep in force
property insurance on the Collateral with a lender’s loss payable endorsement in
favor of Secured Party and commercial general liability insurance naming Secured
Party as additional insured, and such other insurance as Secured Party may
require from time to time. Such insurance is to be in form and amounts
satisfactory to Secured Party and issued by reputable insurance carriers
reasonably satisfactory to Secured Party. All such policies shall provide to
Secured Party a minimum of thirty (30) days written notice of cancellation.
Debtor shall furnish to Secured Party copies of such policies, or other evidence
of such policies satisfactory to Secured Party. If Debtor fails to obtain or
maintain in force such insurance or fails to furnish such evidence, Secured
Party is authorized, but not obligated, to purchase any or all such insurance
protecting such interest as Secured Party deems appropriate against such risks
and for such coverage and for such amounts, including either the loan amount or
value of the Collateral, all at its discretion, and at Debtor’s expense, in
accordance with the terms of the Loan Agreement. In such event, Debtor agrees to
reimburse Secured Party for the cost of such insurance and Secured Party may add
such cost to the Obligations. Debtor shall bear the risk of loss to the extent
of any deficiency in the effective insurance coverage with respect to loss or
damage to any of the Collateral. Debtor hereby assigns to Secured Party the
proceeds of all property insurance covering the Collateral up to the amount of
the Obligations and directs any insurer to make payments directly to Secured
Party. Debtor hereby appoints Secured Party its attorney-in-fact, which
appointment shall be irrevocable and coupled with an interest for so long as
Obligations are unpaid, to file proof of loss and/or any other forms required to
collect from any insurer any amount due from any damage to or destruction of
Collateral, to agree to and bind Debtor as to the amount of said recovery, to
designate any payees of such recovery, to grant releases to insurer, to grant
subrogation rights to any insurer, and to endorse any settlement check or draft.
Debtor agrees not to exercise any of the foregoing powers granted to Secured
Party without Secured Party’s prior written consent.

 

SECTION 8. TAXES

 

Debtor agrees to pay promptly all taxes and assessments upon or for the use of
Collateral. At its option, Secured Party may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on Collateral.
Debtor agrees to reimburse Secured Party, on demand, for any such payment made
by Secured Party. Any amounts so paid shall be added to the Obligations.

 



 -30- 

 

 

SECTION 9. FINANCING STATEMENTS, CERTIFICATES OF TITLE, POWER OF ATTORNEY.

 

No financing statement (other than any filed or approved by Secured Party)
covering any Collateral is on file in any public filing office. Debtor
authorizes the filing by Secured Party at any time and from time to time of one
or more financing statements and amendments thereto covering the Collateral in
form satisfactory to Secured Party (and which may describe the Collateral as all
assets of Debtor), agrees to deliver certificates of title on which Secured
Party’s lien has been indicated covering any Collateral subject to a certificate
of title statute, and will pay all costs and expenses of filing or applying for
the same. Debtor hereby constitutes and appoints Secured Party the true and
lawful attorney of Debtor with full power of substitution to take any and all
appropriate action and to execute any and all documents, instruments or
applications that may be necessary or desirable to accomplish the purpose and
carry out the terms of this Agreement. The foregoing power of attorney is
coupled with an interest and shall be irrevocable until all of the Obligations
have been paid in full. Neither Secured Party nor anyone acting on its behalf
shall be liable for acts, omissions, errors in judgment, or mistakes in fact in
such capacity as attorney-in-fact. Debtor ratifies all acts of Secured Party as
attorney-in- fact. Debtor agrees to take such other actions, at Debtor’s
expense, as might be requested for the perfection, continuation and assignment,
in whole or in part, of the security interests granted herein and to assure and
preserve Secured Party’s intended priority position. If Debtor shall hold or
acquire a commercial tort claim, Debtor will immediately notify Secured Party in
writing

thereof, such notice to provide the particulars of such claim and grant to
Secured Party a security interest therein and in the proceeds thereof. If
certificates, passbooks, or other documentation or evidence is/are issued or
outstanding as to any of the Collateral, Debtor will cause the security
interests of Secured Party to be properly protected, including perfection by
notation thereon or delivery thereof to Secured Party.

 

SECTION 10. LANDLORD/MORTGAGEE WAIVERS

 

Debtor shall cause each landlord of real property leased by Debtor and each
mortgagee of real property owned by Debtor to execute and deliver instruments
satisfactory in form and substance to Secured Party by which such mortgagee or
landlord subordinates its rights, if any, in the Collateral.

 

SECTION 11. CONTROL

 

At Secured Party’s request, Debtor shall authorize and direct any depositary
bank or securities intermediary that holds Collateral to (a) comply with the
terms of this Agreement and to enter into an agreement satisfactory to Secured
Party to perfect Secured Party’s security interest in such Collateral by control
and (b) mark its records to show the security interest of and/or the transfer to
Secured Party of the property pledged as Collateral hereunder. Debtor will
cooperate with Secured Party in obtaining control with respect to Collateral
consisting of electronic chattel paper and will not create any electronic
chattel paper without taking all steps deemed necessary by Secured Party to
confer control of the electronic chattel paper upon Secured Party in accordance
with the UCC. Upon the occurrence and continuation of a Default, Secured Party
shall be entitled to deliver to any depositary bank, securities intermediary or
other applicable third party notice of the exercise of its control rights with
respect to such Collateral.

 

SECTION 12. CHATTEL PAPER, ACCOUNTS, GENERAL INTANGIBLES

 

Debtor warrants that Collateral consisting of chattel paper, accounts, or
general intangibles is (i) genuine and enforceable in accordance with its terms;
(ii) not subject to any defense, set-off, claim or counterclaim of a material
nature against Debtor except as to which Debtor has notified Secured Party in
writing; and (iii) not subject to any other circumstances that would impair the
validity, enforceability, value, or amount of such Collateral except as to which
Debtor has notified Secured Party in writing. Debtor shall not amend, modify or
supplement any lease, contract or agreement contained in Collateral or waive any
provision therein in a manner materially adverse to the Debtor’s interest or the
Secured Party’s Collateral, without prior written consent of Secured Party.
Debtor will not create any tangible chattel paper without placing a legend on
the chattel paper acceptable to Secured Party indicating that Secured Party has
a security interest in the chattel paper.

 



 -31- 

 

 

SECTION 13. ACCOUNT DEBTORS

 

If a Default should occur, Secured Party shall have the right, at any time
thereafter, to notify the account debtors obligated on any or all of the
Collateral to make payment thereof directly to Secured Party and Secured Party
may take control of all proceeds of any such Collateral. The cost of such
collection and enforcement, including attorneys’ fees and expenses, shall be
borne solely by Debtor whether the same is incurred by Secured Party or Debtor.
If a Default should occur, then upon demand of Secured Party, Debtor will, upon
receipt of all checks, drafts, cash and other remittances in payment on
Collateral, deposit the same in a special Secured Party account maintained with
Secured Party, over which Secured Party also has the power of withdrawal.

 

If a Default should occur, no discount, credit, or allowance shall be granted by
Debtor to any account debtor and no return of merchandise shall be accepted by
Debtor without Secured Party’s consent. Secured Party may, after Default, settle
or adjust disputes and claims directly with account debtors for amounts and upon
terms that Secured Party considers advisable, and in such cases Secured Party
will credit the Obligations with the net amounts received by Secured Party,
after deducting all of the expenses incurred by Secured Party. Debtor agrees to
indemnify and defend Secured Party and hold it harmless with respect to any
claim or proceeding arising out of any matter related to collection of
Collateral.

 

SECTION 14. GOVERNMENT CONTRACTS

 

If any Collateral covered hereby arises from obligations due to Debtor from any
governmental unit or organization, Debtor shall immediately notify Secured Party
in writing and execute all documents and take all actions deemed necessary by
Secured Party to ensure recognition by such governmental unit or organization of
the rights of Secured Party in the Collateral, including, without limitation,
compliance with the Federal Assignment of Claims Act or like federal, state or
local statute or rule.

 

SECTION 15. INVENTORY

 

So long as no Default has occurred, Debtor shall have the right in the regular
course of business, to process and sell Debtor’s inventory. If a Default should
occur, Debtor will, upon receipt of all checks, drafts, cash and other
remittances, in payment of Collateral sold, deposit the same in a special
Secured Party account maintained with Secured Party, over which Secured Party
also has the power of withdrawal. Debtor agrees to notify Secured Party
immediately in the event that any inventory purchased by or delivered to Debtor
is evidenced by a bill of lading, dock warrant, dock receipt, warehouse receipt
or other document of title and to deliver such document to Secured Party upon
request.

 



 -32- 

 

 

SECTION 16. INSTRUMENTS, CHATTEL PAPER, DOCUMENTS

 

Unless Secured Party shall hereafter otherwise direct or consent in writing, any
Collateral that is, or is evidenced by, instruments, chattel paper or negotiable
documents will be properly assigned to and the originals of any such Collateral
in tangible form (accompanied by such instruments of transfer and assignment
duly executed in blank as Secured Party may from time to time specify) deposited
with and held by Secured Party. Secured Party may, without notice, after the
occurrence and continuance of a Default, exercise any or all rights of
collection, conversion, or exchange and other similar rights, privileges and
options pertaining to such Collateral, but shall have no duty to do so.

 

SECTION 17. COLLATERAL DUTIES

 

Secured Party shall have no custodial or ministerial duties to perform with
respect to Collateral pledged except as set forth herein; and by way of
explanation and not by way of limitation, Secured Party shall incur no liability
for any of the following: (i) loss or depreciation of Collateral (unless caused
by its willful misconduct or gross negligence), (ii) failure to present any
paper for payment or protest, to protest or give notice of nonpayment, or any
other notice with respect to any paper or Collateral.

 

SECTION 18. TRANSFER OF COLLATERAL

 

Secured Party may assign its rights in Collateral or any part thereof to any
assignee who shall thereupon become vested with all the powers and rights herein
given to Secured Party with respect to the property so transferred and
delivered, and Secured Party shall thereafter be forever relieved and fully
discharged from any liability with respect to such property so transferred, but
with respect to any property not so transferred, Secured Party shall retain all
rights and powers hereby given.

 

SECTION 19. INSPECTION, BOOKS AND RECORDS

 

Debtor will at all times keep accurate and complete records covering each item
of Collateral, including the proceeds therefrom. Secured Party, or any of its
agents, shall have the right, at intervals not more frequent than every one
hundred eighty (180) days and without hindrance or delay, at Debtor’s expense in
accordance with the terms of the Loan Agreement, to inspect, audit, and examine
the Collateral and to make copies of and extracts from the books, records,
journals, orders, receipts, correspondence and other data relating to
Collateral, Debtor’s business or any other transaction between the parties
hereto. Debtor will at its expense furnish Secured Party copies thereof upon
request. For the further security of Secured Party, it is agreed that Secured
Party has and is hereby granted a security interest in all books and records of
Debtor pertaining to the Collateral.

 

SECTION 20. COMPLIANCE WITH LAW

 

Debtor will comply in all material respects with all federal, state and local
laws and regulations, applicable to it, including without limitation,
environmental and labor laws and regulations, in the creation, use, operation,
manufacture and storage of the Collateral and the conduct of its business.

 



 -33- 

 

 

SECTION 21. REGULATION U

 

None of the proceeds of the credit secured hereby shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of any of the provisions of Regulation U of the Board of Governors of
the Federal Reserve System (“Regulation U”), or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry
margin stock or for any other purchase which might render the Loan a “Purpose
Credit” within the meaning of Regulation U.

 

SECTION 22. ATTORNEYS’ FEES AND OTHER COSTS OF COLLECTION

 

Debtor shall pay all of Secured Party’s expenses incurred in enforcing this
Agreement and in preserving and liquidating Collateral, including but not
limited to attorneys’ and experts’ fees and expenses, whether incurred with or
without the commencement of a suit, trial, arbitration, or administrative
proceeding, or in any appellate or bankruptcy proceeding.

 

SECTION 23. DEFAULT

 

If any of the following occurs, a default (“Default”) under this Agreement shall
exist:

 

A.           Loan Document Default. A default or an event of default under this
Agreement or any other Loan Document.

 

B.           Collateral Loss or Destruction. Any loss, theft, substantial
damage, or destruction of Collateral not fully covered by insurance, or as to
which insurance proceeds are not

(i) used to replace or repair such damaged Collateral or (ii) remitted to
Secured Party, in either case within sixty (60) days of the loss.

 

C.           Collateral Sale, Lease or Encumbrance. Any sale, lease, or
encumbrance of any Collateral not specifically permitted herein or under the
Loan Documents without prior written consent of Secured Party.

 

D.           Levy, Seizure or Attachment. The making of any levy, seizure, or
attachment on or of Collateral which is not removed within ten (10) days.

 

E.           Unauthorized Collection of Collateral. Any attempt, outside the
ordinary course of business, to collect, cash in or otherwise recover deposits
that are Collateral.

 

F.           Third Party Breach. Any default or breach by a depositary bank or
securities intermediary of any provision contained in a control agreement
entered into pursuant to Section 11 in connection with any of the Collateral.

 

G.           Unauthorized Termination. Any attempt to terminate, revoke,
rescind, modify, or violate the terms of this Agreement or any Control Agreement
without the prior written consent of Secured Party.

 

H.           Impairment of Security. If any Lien granted hereunder shall
terminate (except in accordance with its terms) or shall cease to be a first
priority perfected security interest in favor of Secured Party (subject to
Permitted Encumbrances or other security interests or claims approved by Secured
Party).

 



 -34- 

 

 

SECTION 24. REMEDIES ON DEFAULT (INCLUDING POWER OF SALE)

 

If a Default occurs, Secured Party shall have all the rights and remedies of a
secured party under the Uniform Commercial Code. Without limitation thereto,
Secured Party shall have the following rights and remedies: (i) to take
immediate possession of Collateral, without notice or resort to legal process,
and for such purpose, to enter upon any premises on which Collateral or any part
thereof may be situated and to remove the same therefrom, or, at its option, to
render Collateral unusable or dispose of said Collateral on Debtor’s premises;
(ii) to require Debtor to assemble the Collateral and make it available to
Secured Party at a place to be designated by Secured Party; (iii) to exercise
its right of set-off or Secured Party lien as to any monies of Debtor deposited
in accounts of any nature maintained by Debtor with Secured Party or affiliates
of Secured Party, without advance notice, regardless of whether such accounts
are general or special; and (iv) to dispose of Collateral, as a unit or in
parcels, separately or with any real property interests also securing the
Obligations, in any county or place to be selected by Secured Party, at either
private or public sale (at which public sale Secured Party may be the purchaser)
with or without having the Collateral physically present at said sale.

 

Any notice of sale, disposition or other action by Secured Party required by law
and sent to Debtor at Debtor’s address shown above, or at such other address of
Debtor as may from time to time be shown on the records of Secured Party, at
least ten (10) days prior to such action, shall constitute reasonable notice to
Debtor. Notice shall be deemed given or sent when mailed, via certified mail,
postage prepaid to Debtor’s address as provided herein. Secured Party shall be
entitled to apply the proceeds of any sale or other disposition of the
Collateral, and the payments received by Secured Party with respect to any of
the Collateral, to Obligations in such order and manner as Secured Party may
determine. Collateral that is subject to rapid declines in value and is
customarily sold in recognized markets may be disposed of by Secured Party in a
recognized market for such collateral without providing notice of sale. Debtor
waives any and all requirements that the Secured Party sell or dispose of all or
any part of the Collateral at any particular time, regardless of whether Debtor
has requested such sale or disposition.

 

SECTION 25. STANDARDS FOR EXERCISING RIGHTS AND REMEDIES

 

To the extent that applicable law imposes duties on Secured Party to exercise
remedies in a commercially reasonable manner, Debtor acknowledges and agrees
that it is not commercially unreasonable for Secured Party (a) to fail to incur
expenses reasonably deemed significant by Secured Party to prepare Collateral
for disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition, (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section 27 is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC or other applicable law in Secured Party’s exercise of remedies
against the Collateral and that other actions or omissions by Secured Party
shall not be deemed to fail to fulfill such duties solely on account of not
being indicated in this Section 27. Without limitation upon the foregoing,
nothing contained in this Section 27 shall be construed to grant any rights to
Debtor or to impose any duties on Secured Party that would not have been granted
or imposed by this Agreement or by applicable law in the absence of this Section
27.

 



 -35- 

 

 

SECTION 26. REMEDIES ARE CUMULATIVE

 

No failure on the part of Secured Party to exercise, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by Secured Party or any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any right, power or remedy. The remedies herein provided are cumulative and
are not exclusive of any remedies provided by law, in equity, or in other Loan
Documents.

 

SECTION 27. WAIVERS BY DEBTOR

 

Debtor agrees not to assert against Secured Party as a defense (legal or
equitable), as a set-off, as a counterclaim, or otherwise, any claims Debtor may
have against any seller or lessor that provided personal property or services
relating to any part of the Collateral or against any other party liable to
Secured Party for all or any part of the Obligations. Debtor waives all
exemptions and homestead rights with regard to the Collateral. Debtor waives any
and all rights to any bond or security which might be required by applicable law
prior to the exercise of any of Secured Party’s remedies against any Collateral.
All rights of Secured Party and security interests hereunder, and all
obligations of Debtor hereunder, shall be absolute and unconditional, not
discharged or impaired irrespective of (and regardless of whether Debtor
receives any notice of): (i) any lack of validity or enforceability of any Loan
Document; (ii) any change in the time, manner or place of payment or
performance, or in any term, of all or any of the Obligations or the Loan
Documents or any other amendment or waiver of or any consent to any departure
from any Loan Document; or (iii) any exchange, insufficiency, unenforceability,
enforcement, release, impairment or non-perfection of any Collateral, or any
release of or modifications to or insufficiency, unenforceability or enforcement
of the obligations of any guarantor or other obligor. To the extent permitted by
law, Debtor hereby waives any rights under any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist and
which, but for this provision, might be applicable to any sale or disposition of
the Collateral by Secured Party; and any other circumstance which might
otherwise constitute a defense available to, or a discharge of any party with
respect to the Obligations. To the extent it may lawfully do so, Debtor waives
the benefit of all laws relating to the marshalling of collateral.

 



 -36- 

 

 

SECTION 28. INDEMNIFICATION.

 

Debtor shall protect, indemnify and save harmless Secured Party from and against
all losses, liabilities, obligations, claims, damages, penalties, fines, causes
of action, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) (collectively, “Damages”) imposed upon, incurred
by or asserted against Secured Party on account of or in connection with (i) the
Loan Documents or any failure or alleged failure of Debtor to comply with any of
the terms or representations of, or the inaccuracy or breach of any
representation in, the Loan Documents; (ii) the Collateral, any claim of loss or
damage to the Collateral or any injury or claim of injury to, or death of, any
person or property that may be occasioned by any cause whatsoever pertaining to
the Collateral or the use, occupancy or operation thereof, (iii) any failure or
alleged failure of Debtor to comply with any law, rule or regulation applicable
to it or to the Collateral or the use, occupancy or operation of the Collateral
(including, without limitation, the failure to pay any taxes, fees or other
charges), (iv) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Secured Party relating in any way to or any matter
contemplated by the Loan Documents, or (v) any claim for brokerage fees or such
other commissions relating to the Collateral or any other Obligations; provided
that such indemnity shall be effective only to the extent of any Damages that
may be sustained by Secured Party in excess of any net proceeds received by it
from any insurance of Debtor (other than self- insurance) with respect to such
Damages. Nothing contained herein shall require Debtor to indemnify Secured
Party for any Damages resulting from Secured Party’s gross negligence or its
willful misconduct. The indemnity provided for herein shall survive payment of
the Obligations and shall extend to the officers, directors, employees and duly
authorized agents of Secured Party. In the event Secured Party incurs any
Damages arising out of or in any way relating to the transaction contemplated by
the Loan Documents (including any of the matters referred to in this section),
the amounts of such Damages shall be added to the Obligations, shall bear
interest, to the extent permitted by law, at the interest rate borne by the
Obligations from the date incurred until paid and shall be payable on demand.

 

SECTION 29. MISCELLANEOUS.

 

A.           Amendments and Waivers. No waiver, amendment or modification of any
provision of this Agreement shall be valid unless in writing and signed by
Debtor and an officer of Secured Party. No waiver by Secured Party of any
Default shall operate as a waiver of any other Default or of the same Default on
a future occasion.

 

B.           Assignment. All rights of Secured Party hereunder are freely
assignable, in whole or in part, and shall inure to the benefit of and be
enforceable by Secured Party, its successors, assigns and affiliates. Debtor
shall not assign its rights and interest hereunder without the prior written
consent of Secured Party, and any attempt by Debtor to assign without Secured
Party’s prior written consent is null and void. Unless otherwise agreed in
writing by Secured Party, any assignment shall not release Debtor from the
Obligations. This Agreement shall be binding upon Debtor, and the heirs,
personal representatives, successors, and assigns of Debtor.

 

C.           Applicable Law. This Agreement shall be governed by and construed
under the law of the State of New Jersey (the “Jurisdiction”) without regard to
the Jurisdiction’s conflict of laws principles, except to the extent that the
UCC requires the application of the law of a different jurisdiction.

 



 -37- 

 

 

D.           Jurisdiction and Venue. Debtor irrevocably agrees to exclusive
personal jurisdiction and venue in any federal or state court located within the
State of New Jersey.

 

E.           Waiver of Jury Trial. DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES HEREUNDER, OR THE
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF. Except as prohibited by law,
Debtor waives any right which it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. Debtor (i) certifies that neither Secured Party nor any representative,
agent or attorney of Secured Party has represented, expressly or otherwise, that
Secured Party would not, in the event of litigation, seek to enforce the
foregoing waivers or other waivers contained in this Agreement, and
(ii) acknowledges that, in entering into the Loan Agreement and other Loan
Documents to which Secured Party is a party, the Secured Party is relying upon,
among other things, the waivers and certifications contained in this Section.

 

F.           Severability. If any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

G.           Notices. Any notices to Debtor shall be sufficiently given, if in
writing and mailed or delivered to the address of Debtor shown above or such
other address as provided hereunder; and to Secured Party, if in writing and
mailed or delivered to shown above or such other address as Secured Party may
specify in writing from time to time. In the event that Debtor changes Debtor’s
mailing address at any time prior to the date the Obligations are paid in full,
Debtor agrees to promptly give written notice of said change of address by
registered or certified mail, return receipt requested, all charges prepaid.

 

H.           Captions. The captions contained herein are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provision hereof. The use of the plural shall also mean the
singular, and vice versa.

 

I.           Joint and Several Liability. If more than one party (other than
Secured Party) has signed this Agreement, such parties are jointly and severally
obligated hereunder.

 

J.           Binding Contract. Debtor by execution and Secured Party by
acceptance of this Agreement, agree that each party is bound by all terms and
provisions of this Agreement.

 

K.           Final Agreement. This Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent written or oral agreements of
the parties. There are no unwritten oral agreements between the parties.

 



 -38- 

 

 

L.           Essence of Time. Time is of the essence hereunder.

 

M.          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, and all of which shall
constitute one document. Execution and delivery of this Agreement by electronic
means (including, without limitation, facsimile transmission and transmission of
a version of the document in Adobe Acrobat format by e-mail) shall serve to
fully bind the party so executing and delivering such counterpart of this
Agreement.

 

IN WITNESS WHEREOF, Debtor, on the day and year first written above, has caused
this Security Agreement to be executed under seal.

 



  DEBTOR:       JERRICK MEDIA HOLDINGS, INC., a Nevada corporation       By:
                                                                (SEAL)   Name:
JEREMY FROMMER   Title: CEO

 



 -39- 

 

 

EXHIBIT B

(attached)

 



 -40- 

 

 

EXHIBIT C

(attached)

 

 

-41-

 

